DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, there is a lack of antecedent basis with regard to the absorbing member in line six of the claim.
	With regard to claim 8, it is unclear what is meant by the cleaner being in between the cap and the wiper in a moving direction of the cleaner.  Please clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over USP 9,517,629 to Kuno as modified by US Pub. 2007/0200893 to Nakashima.
With regard to Claim 1, as best understood, Kuno teaches a head maintenance device (6) comprising:  
a cap (31) configured to cap a nozzle surface (4a) of a head (4) configured to discharge a liquid; 
a wiper (41) configured to wipe the nozzle surface (4a) of the head (4); 
a holder (33, 43) configured to vertically movably hold the cap (31) and the wiper (41) to a height at which the cap and the wiper bite (fig. 6c) into the absorbing member (46) (col. 8, lines 12-43, col. 9, lines 1-15 and col. 10, 33-49); and 
a cleaner (46) configured to move relative to the wiper, the cleaner comprising an absorbing member configured to contact the wiper (col. 9, lines 60-67 and col. 16, lines 1-20).
	Kuno teaches the claimed invention except for a cleaner configured to move relative to the cap, the cleaner comprising an absorbing member configured to contact the cap.

With regard to Claim 2, as best understood, Kuno teaches wherein the cap (31) includes a contact surface and a side wall surface, and the contact surface is configured to contact the nozzle surface (4a) of the head (4) (col. 12, lines 37-40).  However, Nakashima also teaches wherein the cap (3) includes a contact surface (3a) and a side wall surface (3b), and the contact surface is configured to contact the nozzle surface (1a) of the head (1) [0032], and the cap (3) is pressed against the cleaner (35) to clean the contact surface (3a) and the side wall surface (3b) [0036].  The same motivation applies as discussed in claim 1.
With regard to Claim 3, as best understood, Nakashima teaches (fig. 7) wherein a thickness of the absorbing member (35) is larger than a height of an inner side wall surface (3b) of the cap (3).  The same motivation applies as discussed in claim 1.
With regard to Claim 4, as best understood, Nakashima teaches (fig. 7) wherein the thickness of the absorbing member (35) is 1.2 times or more of the height of the inner side wall surface (3b) of the cap (3).  The same motivation applies as discussed in claim 1.
With regard to Claim 5, as best understood, Nakashima teaches wherein hardness of the absorbing member is lower than hardness of the cap [0040-0041 and 0055-0056].  The same motivation applies as discussed in claim 1.
Claim 6, as best understood, Nakashima teaches wherein the absorbing member has a rectangular parallelepiped shape [0055].  The same motivation applies as discussed in claim 1.
With regard to Claim 7, as best understood, Kuno teaches wherein the absorbing member (2046) has a shape of a rotating body (col. 34, lines 21-38).
With regard to Claim 8, as best understood, Kuno teaches wherein the cleaner (46) is between the cap (31) and the wiper (41) in a moving direction of the cleaner (col. 16, lines 15-20).
With regard to Claim 9, as best understood, Kuno teaches (figs. 3 and 5D) wherein the cleaner, the cap, and the wiper, and the head are arranged in an order of the cleaner (46) of fig. 3, the wiper (41), the cap (31), and the head in a moving direction of the cleaner toward the head.
With regard to Claim 10, as best understood neither Kuno or Nakashima teach wherein the cleaner, the cap, and the wiper, and the head are arranged in an order of the cleaner, the cap, the wiper, and the head in a moving direction of the cleaner toward the head.
However, MPEP 2144.04, VI(C) makes it clear that the reversal, duplication or rearrangement of parts does not impart patentability. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious 
With regard to Claim 13, as best understood, Kuno teaches wherein the cleaner is configured to move in a horizontal direction to clean the cap and the wiper (col. 16, lines 15-20).  It is noted that rotation includes both vertical and horizontal movement.  
With regard to Claim 16, as best understood, Kuno teaches liquid discharge apparatus (col. 7, lines 27-28) comprising: a head (4) configured to discharge a liquid (col. 7, lines 61-66); and Kuno as modified by Nakashima teach the head maintenance device according to claim 1.
With regard to Claim 17, as best understood, Kuno teaches a printer (1) comprising: the liquid discharge apparatus (col. 7, lines 27-28) according to claim 16. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuno as modified by Nakashima and US Pub. 2010/0245462 to Sieno et al. "Sieno.”
With regard to Claim 15, as best understood, Kuno as modified by Nakashima teach the claimed invention except for further comprising:  a cleaning liquid application device configured to apply a cleaning liquid to one surface of the absorbing member opposite to another surface of the absorbing member is configured to contact the cap and the wiper.


Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 11 is the inclusion of the limitations wherein a width of the absorbing member is larger than a width of the cap in a longitudinal direction of the cap.  It is these features found in the claim(s) which have 
The primary reason for the allowance of Claim 12 is the inclusion of the limitations wherein the cap comprises a plurality of the caps, and a width of the absorbing member is larger than a total width of the plurality of caps in an arrangement direction of the plurality of caps.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
	The primary reason for the allowance of Claim 14 is the inclusion of the limitations wherein the cleaner includes a cleaner holder including a slit penetrating through the cleaner holder, and one surface of the absorbing member is attached to the cleaner holder, and another surface of the absorbing member is configured to contact the cap and the wiper.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2010/0067934 discloses a maintenance and recovery mechanism 81 has caps 82k, 82c, 82m and 82y for capping the nozzle trains 34k, 34c, 34m and 34y, respectively. The caps 82k, 82c, 82m and 82y are held by .

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853